Citation Nr: 1028909	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  04-12 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to July 
1978.

This matter is before the Board of Veterans' Appeals (Board) from 
a March 2003 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in February 2007.  A transcript of this 
proceeding has been associated with the claims file.  

This claim was previously before the Board in May 2007, at which 
time the Board found that new and material evidence had not been 
submitted to reopen the Veteran's claim of entitlement to service 
connection for schizophrenia. That decision was appealed to the 
United States Court of Appeals for Veterans Claims (CAVC or 
Court). The record contains a Joint Motion for Remand, dated in 
March 2008, wherein the Veteran's attorney and the VA General 
Counsel agreed to remand the Veteran's claim. In March 2008, a 
CAVC order was issued, remanding the Veteran's claim for further 
development.  

In April 2009 the Board remanded the case pursuant to the March 
2008 CAVC order.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1. The RO denied service connection for schizophrenia in an 
August 1978 decision, and the RO continued and confirmed that 
decision in June 1983; the Veteran did not appeal either 
decision.

2. The evidence submitted since the June 1983 decision does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The June 1983 RO decision that denied the Veteran's claim for 
service connection for schizophrenia is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2. New and material evidence has not been received, and the claim 
seeking entitlement to service connection for schizophrenia may 
not be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his 
schizophrenia is related to his service with the United States 
Army from February 1978 to July 1978.  Specifically, he has made 
to different contentions:  1) that his schizophrenia began during 
military service and, 2) that his pre-existing schizophrenia was 
aggravated by his military service.

Factual Background

The Veteran submitted an original claim for service connection 
for schizophrenia in June 1978.  By rating decision dated in 
August 1978 the RO denied service connection for the 
schizophrenia as the evidence showed that the Veteran's 
schizophrenia pre-existed his military service and was not 
aggravated by his military service.  

The Veteran submitted a second claim for service connection for 
schizophrenia in June 1983.  By rating decision dated in June 
1983 the RO continued the denial of entitlement to service 
connection for schizophrenia that the Veteran had failed to 
submit and new and material evidence.  Although the RO provided 
notice of these denials, the Veteran did not initiate an appeal 
of either rating decision.  Thus, the RO's decisions of August 
1978 and June 1983 are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302, 20.1103.

Legal Criteria

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See Jackson v. 
Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 
5108, 7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the claim.



Analysis

The evidence of record at the time of the June 1983 rating 
decision consisted essentially of the Veteran's service treatment 
records, which included a pre-service private treatment report 
dated in February 1976 showing a diagnosis of schizophrenia and 
the Veteran's Medical Board Proceedings of June 1978 which found 
that the Veteran's paranoid schizophrenia existed prior to 
service and was not aggravated by active duty.  Also of record 
was a November 1978 VA examination report showing a diagnosis of 
schizophrenia and a February 1983 statement from a private doctor 
showing that the Veteran was voluntarily admitted to a 
psychiatric hospital in November 1982 for treatment for his 
schizophrenia.   

Evidence received since the June 1983 rating decision consists 
essentially of duplicate service treatment records, post-service 
VA and private medical reports, including statements from Dr. 
M.B.F. dated in November 2003, April 2004, and May 2004, and the 
Veteran's and his wife's testimony from the February 2007 
hearing.  The Veteran also submitted a copy of a transcript from 
the television program, Dateline, dated in July 2003 regarding a 
pharmaceutical company distorting information about one of its 
drugs.  Records from the Social Security Administration (SSA) 
have also been obtained and associated with the claims file.  

In the instant case, the post-June 1983 record reveals that the 
Veteran has not provided new and material evidence with respect 
to the claimed psychiatric disorder.

The VA treatment records (to include the Veteran's medication 
history), private medical records, testimony and statements 
submitted are new to the extent that they were not previously of 
record and considered by the RO in June 1983.  However, they are 
not material evidence as they do not relate to an unestablished 
fact necessary to substantiate the claim.  The medical treatment 
records show, at most, post-service treatment for psychiatric 
problems, but there is no indication that the Veteran's 
psychiatric problems can be related to his military service, to 
include on the basis of aggravation.  Records showing treatment 
years after service which do not link the post-service disorder 
to service in any way are not considered new and material 
evidence.  See Cox v. Brown, 5 Vet. App. 95 (1993).  

The SSA records show that the Veteran has been determined as 
being disabled due to a primary diagnosis of schizoaffective 
disorder as of September 13, 2002.  SSA afforded the Veteran an 
examination for a benefit determination in May 2000.  During this 
examination, the examiner noted that the Veteran was a poor 
historian.  There was no indication in this report or the other 
associated records that there was a connection between the 
Veteran's disability and service.  As such, these records are not 
new and material.   Id.  

Duplicate records by their very nature cannot be both new and 
material.  The transcript from a television program is not new 
and material given that it does not pertain to whether the 
Veteran has a psychiatric disability that was incurred in or 
aggravated by service.

As to the Veteran's recent testimony (and that of his spouse), 
such evidence cannot serve to provide a competent link between 
the current medical disability and service.  Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim). As such, the lay testimony is not new and material 
evidence.

With regard to the private medical report by Dr. M.B.F., dated 
April 2004, which discussed the possibility that the Veteran's 
active service aggravated his preexisting schizophrenia, this 
evidence is new, as the Veteran had not offered it before the 
1983 decision, and it is not cumulative of other evidence in the 
record.  This evidence is not considered "material" because it 
is not more than speculative as to a relationship between service 
and the Veteran's psychiatric disorder.  See Bostain v. West, 11 
Vet. App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise was too speculative, standing 
alone, to be deemed new and material evidence to reopen cause of 
death claim).  The May 2004 statement from Dr. M.B.F. also failed 
to connect the Veteran's psychiatric disorder to his military 
service.  At most, this statement recognized that the doctor 
understands that the Veteran wishes to link the two. 
Consequently, this statement does not constitute new and material 
evidence. In November 2003, Dr. M.B.F. noted that he had reviewed 
some paperwork. With regard to whether the Veteran had a 
preexisting psychiatric disorder prior to his military service, 
the doctor recommended another reevaluation.  However, as will be 
discussed below, a VA examination is not afforded unless the 
claim is reopened. Since these documents are not new and 
material, a VA examination for reevaluation is not in order.  As 
this evidence does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim, it cannot serve to 
reopen the claim.  

The Board concludes that new and material evidence has not been 
received, and that the criteria for reopening the claim seeking 
service connection for schizophrenia are not met.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to claims to reopen, VA must both notify a claimant 
of the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

In this case, a June 2009 letter included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning why 
the claim was previously denied.  Thereafter, the claim was 
readjudicated in a May 2010 supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).

Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence is 
necessary to substantiate the element(s) required to establish 
service connection that were found insufficient in the previous 
denial.  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence to include Social Security disability 
records, and afforded the Veteran the opportunity to give 
testimony before the Board.  Significantly, when an appellant 
seeks to reopen a claim of service connection, the duty to assist 
by arranging for a VA examination or securing a medical advisory 
opinion does not attach unless the claim is reopened.  See 38 
C.F.R. § 3.159(c)(4)(C).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


							(CONTINUED ON NEXT PAGE)




ORDER

The appeal seeking to reopen a previously denied claim of 
entitlement to service connection for schizophrenia is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


